ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR RECENT LETTER ASKING FOR AN OPINION CONCERNING THE APPLICATION OF THE MINIMUM WAGES ON PUBLIC WORKS ACT, 40 Ohio St. 196.1 ET SEQ., TO A PROPOSED BUILDING PROGRAM UNDER CONSIDERATION BY A HOSPITAL OPERATING AS A TITLE 60 PUBLIC TRUST AUTHORITY. (60 Ohio St. 176)
IT IS NOT NECESSARY TO RESPOND TO YOUR QUESTION WITH AN OFFICIAL OPINION BECAUSE THREE PREVIOUS OPINIONS OF THE ATTORNEY GENERAL HAVE ADDRESSED THIS ISSUE. I HAVE ENCLOSED FOR YOUR INFORMATION A COPY OF A.G. OPIN. NOS. 87-097, 84-013 AND 81-007. AS INDICATED BY THESE OPINIONS, THE OVERALL APPLICABILITY OF THE PREVAILING WAGE LAW IS DECIDED BY WHETHER THE CONSTRUCTION TO BE DONE IS BY A "PUBLIC BODY" IN THE CONSTRUCTION OF "PUBLIC WORKS." THE ATTORNEY GENERAL HAS RULED THAT PUBLIC TRUSTS CREATED UNDER TITLE 60 ARE SUBJECT TO THE PROVISIONS OF THIS ACT WHENEVER ENGAGED IN PUBLIC WORKS AS DEFINED BY THE ACT. SEE, A.G. OPIN. NO. 81-007.
THEREFORE, IT IS MY OPINION THAT THE MINIMUM WAGES ON PUBLIC WORKS ACT WOULD BE APPLICABLE TO THE HOSPITAL BUILDING PROGRAM. IF YOU HAVE ANY FURTHER QUESTIONS PLEASE FEEL FREE TO CONTACT ME.
(VICTOR N. BIRD)